Citation Nr: 1011651	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  02-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 50 percent from March 7, 1991 to 
March 11, 1997.

2.  Entitlement to an effective date prior to March 11, 1997 
for a total rating for compensation purposes based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elouise Baker, Agent


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970 and from August 1981 to October 1987.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and November 2007 rating 
decision by the Columbia RO.  In the December 2001 rating 
decision, the RO granted service connection for PTSD, rated 
70 percent, effective March 11, 1997.  A TDIU was also 
granted, effective March 11, 1997.  The Veteran perfected his 
appeal of the effective dates assigned for the grant of 
service connection for PTSD and for TDIU.  These matters were 
remanded in December 2003 and August 2005 (in the interim, 
the RO assigned a 100 percent rating for PTSD effective March 
16, 2004).  

In a November 2007 rating decision, the RO granted an 
effective date of March 7, 1991 for the grant of service 
connection for  PTSD and assigned a 50 percent rating for the 
period prior to March 11, 1997.  The Veteran expressed his 
disagreement with the 50 percent rating and, in July 2008, 
the Board denied an effective date prior to March 7, 1991 for 
the grant of service connection for PTSD.  The Board also 
remanded the matters of an initial rating in excess of 50 
percent for PTSD from March 7, 1991 to March 11, 1997 
((pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999)), and an effective date prior to March 11, 1997 for 
TDIU.  

Thereafter, the RO issued a November 2008 statement of the 
case (SOC) that addressed the matters of the increased rating 
for PTSD in excess of 50 percent and the effective date prior 
to March 7, 1991 for the grant of service connection for 
PTSD.  The Veteran responded by filing a substantive appeal 
with respect to the rating assigned for PTSD from March 7, 
1991 to March 11, 1997 and the effective date for the grant 
of service connection for PTSD.  Since the Veteran also 
indicated that he wanted a hearing before a Veterans Law 
Judge, in September 2009 the Board remanded the issues 
involving a rating in excess of 50 percent for PTSD and the 
effective date for the grant of service connection for PTSD 
to schedule such hearing.  The Veteran withdrew his request 
for a hearing in September 2009.  
Upon closer review of the procedural history discussed above, 
the Board finds that the issue of entitlement to an effective 
date prior to March 7, 1991 for the grant of service 
connection for PTSD is not in appellate status.  
Consequently, it is not before the Board and is not addressed 
in the decision below.  

Since the July 2008 Board decision denied the appeal of this 
issue, the matter should not have been addressed in the 
November 2008 SOC, as the RO did not have jurisdiction over 
the issue.  As the matter was the subject of a final Board 
decision, the November 2008 substantive appeal, as it relates 
to this issue, may only be construed as a new claim and is 
REFERRED to the RO for appropriate action.  In light of the 
foregoing, the title page restates the issues on appeal to 
correctly reflect the matters that remain in appellate 
status.  


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by a severely impaired 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment; 
frequent hospitalization or marked interference with 
employment was not shown.

2.  The RO received the Veteran's claim for a TDIU on 
December 7, 1995.

3.  The service-connected disabilities are shown to preclude 
the Veteran from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2009).

2.  The criteria for a TDIU rating were met on December 7, 
1995.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, 4.16 (2009.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

As the December 2001 rating decision on appeal granted a TDIU 
and service connection for PTSD, and assigned a disability 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The question of whether a further VCAA letter for 
such "downstream" issues is required was also addressed by 
the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In this opinion, the General Counsel held that, 
in such circumstances, a Statement of the Case (SOC) was 
required in cases involving a "downstream" issue, but 38 
U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Nevertheless, the December 2001 rating 
decision provided notice on both versions of the criteria for 
evaluating PTSD (prior to November 7, 1996 and from that 
date) and March 2006 correspondence provided notice on 
disability ratings and effective dates of awards.  The 
necessary SOCs were issued in August 2002 and November 2008.  
The claimant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to either of these 
"downstream elements."  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for a VA 
examination for PTSD.  McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  However, a 
current VA examination report is not relevant in an earlier 
effective date case.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.





Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration.  While the "staged" 
ratings have been assigned, the only period the Veteran 
appeal is the period prior to March 11, 1997.  The Board 
finds that no additional staged ratings are warranted.

The Veteran's PTSD was assigned a 50 percent rating from 
March 7, 1991 to March 11, 1997.  The criteria for rating 
PTSD were revised effective November 7, 1996.  From their 
effective date, the Veteran is entitled to a rating under the 
revised criteria.

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders.  A 100 percent 
rating under this formula is provided when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavior processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411.  

A 70 percent rating is provided when the ability to establish 
and maintain effective or favorable relationships with people 
is seriously impaired. The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 50 percent is provided when the ability to establish or 
maintain effective or favorable relationships with people is 
substantially impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.  

The current criteria for rating mental disabilities 
(effective November 7, 1996) provide that a 100 percent 
rating is warranted where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted where there is occupation 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter, the Board notes that psychiatric 
diagnoses in addition to PTSD are a matter of record.  The 
Board is obligated under the benefit-of-the-doubt doctrine to 
consider the whole of the Veteran's psychiatric and 
psychological impairment when it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998); 38 C.F.R. § 3.102. 

To the extent that the Board is unable to ascertain specific 
which delineates the degree of impairment caused by PTSD as 
opposed to other psychiatric disorders, the Board will 
consider the Veteran's total psychiatric impairment related 
to PTSD.  Id.  

On March 1991 VA examinations, the Veteran underwent 
neuropsychiatric and psychological testing.  The 
neuropsychiatrist noted that the Veteran complained of being 
too irritable and nervous with some depression.  He reported 
that his sleep was "okay" and he denied having nightmares 
or panic attacks.  He was cooperative and pleasant, and not 
manipulative.  He did not manifest any psychotic symptoms 
such as hallucinations, delusions, or paranoia.  The 
examining psychologist noted that the Veteran reported having 
marital problems due to his temper and that he occasionally 
struck his spouse.  He admitted to having difficulty 
controlling his temper and that he over-reacted to 
situations.  He complained of concentration problems and 
difficulty falling asleep.  

The psychologist noted that the Veteran had PTSD with 
hysteriod and immature personality traits.  Testing indicated 
that he had concentration problems, performance anxiety, and 
an extreme degree of distress and turmoil.  It did not 
suggest a significant disturbance in thought process or 
content.  Medication was recommended for symptomatic relief, 
emotional stability, and improved impulse control.  It was 
also noted that the Veteran had the capacity for denial and a 
tendency to minimize his discomfort or difficulties.  

In April 1995, the Veteran was hospitalized for 
detoxification.  A diagnostic summary indicates the Veteran 
had long-standing substance and alcohol abuse and that he 
voluntarily sought treatment due to violent behavior while 
under the influence and increased financial problems.  The 
Veteran continued to use these substances despite his 
knowledge that they exacerbated his psychological problems.  

It was noted that there was evidence of a depressed mood.  
Impulse control and frustration tolerance were within normal 
limits, and his ability to interact effectively with peers 
and staff was also within normal limits.  Cognitive screening 
indicated a significant deficit in attention, concentration, 
and abstract reasoning that were likely to interfere with 
learning.  His interpersonal and social functioning was quite 
impaired; he was currently unemployed and showed little to no 
interest in social or recreational activities or church.  He 
was bitter and frustrated by his problems, and  blamed 
others.  However, he recognized he had poor parenting skills 
and he expressed concern over his temper.  He had little 
emotional or cognitive acceptance regarding his alcohol and 
drug dependence, and that his use of these substances 
contributed to his psychosocial difficulties (other than his 
recent destructive behavior at home).  He considered his use 
as was a way to cope with his problems.  A Global Assessment 
Functioning (GAF) score of 45 was assigned.  

A psychiatric assessment was also conducted during his in-
patient treatment and it was noted that the Veteran 
complained of a depressed mood; lethargy, decreased interest 
in things, events, and people around him; and difficulty 
remaining asleep for more than a few hours.  He reported 
having no friends and that his primary social contact outside 
of work was his wife.  His depression reportedly increased 
since he was fired from a job in 1989.  He was most recently 
unemployed since March 1995.  The psychiatrist noted that 
there was no evidence of other affective, anxiety, thought, 
or personality disorders present at the time and a GAF score 
of 60 was assigned.  

The April 1995 hospitalization also included a 
neuropsychological assessment for evaluation of the Veteran's 
cognitive functioning.  He was observed to be a polite 
individual with whom rapport could easily be established.  
His performance on tests geared toward attention impairment 
was inconsistent, but significant.  Testing also indicated 
that he was fully oriented.  The report referred to the 
social assessment, which noted the Veteran's affect was sad.  
His wife expressed some fear associated with domestic 
violence based on his extreme temper.  His problems with 
anger management were identified as separate from his alcohol 
and drug use.  

The discharge summary at the conclusion of the Veteran's 
hospitalization indicates audiovisual hallucinations were 
present "coming off" alcohol.  He complained of depression 
with decreased mood, interest, and energy; and sleeping 
difficulty.  He contemplated suicide but there was no history 
of attempts.  He denied homicidal ideation.  His problems 
included depressed mood and displaced anger.  A GAF score of 
45 was assigned.  

An August 1995 short-term disability form completed by a 
psychiatrist indicates the Veteran was then totally disabled 
from his usual occupation due to a decrease in stress 
tolerance, concentration, and energy; it was unknown when he 
would be able to return to work in his usual occupation.  


In July 1995, the Veteran reported that he was sleeping 
better due to medication, but his anti-depressants were not 
working and he remained very depressed.  He also reported 
spending most of his time in the house.  In March 1995, he 
reported that his psychosocial situation had worsened and the 
social worker noted that he seemed hopeless.  He denied 
suicidal or homicidal ideation.  A March 1996 record notes he 
had significant PTSD symptoms such as re-experiencing trauma, 
avoidance behavior, and physiological reaction to trauma-like 
stimuli.  He also reported symptoms such as auditory 
hallucinations, and he denied suicidal/homicidal ideation, 
threat, or plan.

A March 1996 evaluation notes that the Veteran had PTSD and 
headaches.  He had frequent feelings of isolation and 
withdrawal, poor coping skills, inadequate social skills, 
episodes of depression, and poor motivation.  The evaluator 
noted that the Veteran's disability would cause him to miss a 
lot of work.  

A March 1996 psychological assessment indicates the Veteran 
was given the MMPI-2; however, the validity indices suggested 
malingering or a strong tendency to over-report 
symptomatology.  This interpretation was further supported by 
a pattern of reported extreme distress across a diffuse 
spectrum of acute indicators (e.g., measures of depression, 
anxiety, thought disturbance, PTSD, anger, social isolation) 
that suggested a lack of differential between symptoms.  
Phrased differently, he produced a classic "fake-bad" MMPI-
2 profile.  

The psychologist indicated the Veteran had obvious secondary 
gain incentives and opined that veterans like this tended to 
inflate validity indices on psychological measures.  The 
Veteran's scores were several standard deviations above even 
the norm for compensation seeking veterans.  As a result, his 
testing was considered invalid and raised serious questions 
about his motivation to present himself in an open and honest 
manner.  The test data, along with his recent reporting of 
symptoms that were not previously reported, left a murky 
diagnostic picture.

In March 1996, the Veteran also had a PCT full evaluation 
during which he complained of nightmares; flashbacks; poor 
sleep; depressed mood; feelings of guilt, anhedonia, and 
worthlessness; social isolation; and violent outbursts toward 
family.  Several tests were conducted consisting of DES, M-
PTSD, BDI, and MMPI-2.  He was also given a comprehensive 
psychosocial interview.  He was observed to be neatly groomed 
in appearance.  The Veteran was cooperative and deferential 
throughout the evaluation, soft spoken, and mild mannered.  
His affect was somewhat blunted and he was tearful several 
times during the interview.  He reported auditory 
hallucinations and vague suicidal ideation; he denied any 
intent to harm himself or others.  A GAF score of 50 was 
assigned.  

However, May to August 1996 treatment notes indicated the 
Veteran remained  depressed and that he had audio/visual 
hallucinations, anger outbursts, and suicide ideations but 
without a plan.

An October 1996 psychological evaluation indicated that a re-
evaluation of testing was requested.  These tests again 
indicated that the Veteran's responses were in a manner that 
suggested a strong tendency to over-report his psychiatric 
symptoms and that his scores were well above the scores of 
veterans who clearly had secondary gain as incentives for 
inflating indices on the MMPI-2.  He reported extreme 
distress across a wide range of pathological indicators, 
endorsed severe symptoms of depression, anxiety, thought 
disturbance, PTSD, anger, paranoia, antisocial traits, and 
social isolation among others.  This complete lack of symptom 
differential was rarely seen in genuine psychiatric patients 
and the results were not deemed helpful in clarifying the 
Veteran's psychiatric diagnoses.  

A November 1996 letter to the Veteran from a VA Medical 
Center regarding his psychological test profile based on the 
MMPI-2 notes that exact diagnoses were not frequently made 
initially especially in situations like his where severe 
symptoms of multiple psychiatric illnesses were endorsed.  
Thus, additional diagnoses could not be clarified.  

February to May 1997 treatment notes indicate the Veteran had 
no psychotic signs or symptoms.  He appeared neatly dressed 
and groomed, friendly, and fairly spontaneous.  He reported 
that he was still hearing voices intermittently and he was 
not sleeping well.  He went to church and shopped, but he 
otherwise tended to avoid large groups of people.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board has considered the evidence of record related to 
the Veteran's PTSD from March 7, 1991 to March 11, 1997 and, 
resolving reasonable doubt in the Veteran's favor, finds that 
the criteria for a 70 percent rating under the prior criteria 
is warranted for the entire period.  

The Veteran endorsed a variety of symptoms such as violent 
behavior, poor coping skills and control over his temper, 
significantly deficient concentration and attention, extreme 
distress and turmoil, impaired interpersonal functioning, 
depression, hopelessness, isolation, withdrawal, and auditory 
hallucinations.  These symptoms and others varied at times 
with some worsening and others improving, and new 
manifestations presenting.  

Inconsistencies were evident at times such as during the 
April 1995 hospitalization when it was noted that his impulse 
control, frustration tolerance, and his ability to interact 
effectively with peers and staff were within normal limits, 
but he was also found to have interpersonal and social 
functioning that was quite impaired.  Further, March and 
October 1995 psychological testing yielded invalid results 
due to what was believed to be malingering and over-reporting 
of symptoms for secondary gain; however, there was no 
significant difference in the severity of symptoms reported 
in March 1991 and the VA examiners at that time found he was 
not manipulative and that he had a tendency to minimize his 
discomfort or difficulties.  

In this situation, the Board must accord the Veteran the 
benefit-of-the-doubt regarding his symptoms.  Accordingly, 
the Board finds that the overall disability picture is 
reasonably shown to reflect seriously impairment in his 
ability to establish and maintain effective or favorable 
relationships with people.  During most of this period the 
Veteran was unemployed and in light of the symptoms and 
assessments discussed above, the record also reasonably 
establishes that his symptoms were of such severity and 
persistence to produced sever impairment in the ability to 
obtain or retain employment.  

In reaching this decision, the Board has considered the 
Veteran's GAF scores.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF scores of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- 
IV) 47 (4th ed.1994).

A score of 51-60 is assigned where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The record reflects that the Veteran's GAF scores were 
predominantly 45 and 50.  During his hospitalization, one 
evaluator assigned a GAF score of 60; however, another 
evaluator and the discharge summary indicate that his GAF 
score was 45.  Scores of 45 and 50 reflect serious symptoms, 
which are consistent with symptoms demonstrated and would be 
indicative of a seriously impaired ability to establish and 
maintain effective or favorable relationships with people and 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

The Board has considered whether a higher rating of 100 
percent for PTSD is warranted; however, in light of the 
decision below that grants an earlier effective date of 
December 7, 1995 for the grant of TDIU, it is unnecessary to 
discuss whether a 100 percent rating was warranted from that 
date under the former criteria or whether a 100 percent 
rating was warranted from November 6, 1996 under the revised 
criteria.  Thus, the focus of the analysis will be on the 
evidence prior to December 7, 1995.

In considering the former version of the criteria, the Board 
notes the Veteran had been working intermittently up until 
March 1995 when he became unemployed.  Testing did not 
suggest a significant disturbance in thought process or 
content, and the Veteran was fully oriented.  During his 
hospitalization, he learned job seeking skills and was open 
to vocational rehabilitation; his usual occupation was cook 
and baker.  He was described as fully oriented, pleasant, 
cooperative, and polite.  Although an August 1995 short-term 
disability form states the Veteran was totally disabled from 
his usual occupation and that it was unknown when he could 
return to such work, the fact that he had been considered a 
candidate for vocational rehabilitation a few months earlier 
suggests that other forms of employment were viable options.  
Thus, it would appear that the Veteran functioned at a level 
so as to show him to not be totally isolated, not experience 
symptoms bordering on gross repudiation of reality, and be 
able to conduct himself in a manner which reflects at least 
some minimal ability to obtain or retain employment.

The Board has also considered whether the Veteran's PTSD 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration; however, 
the record does not show that the Veteran's PTSD required 
frequent hospitalization, caused marked interference with 
employment, or involved other symptoms of like gravity.  See 
38 C.F.R. § 3.321.  The record shows only one hospitalization 
and intermittent unemployment prior to December 7, 1995.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. At 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  Under 
these circumstances, referral for ran extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The degree of impairment in occupational functioning 
that is generally deemed indicative of unemployability 
consists of a showing that the Veteran is "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the Veteran 
is unemployed or has difficulty obtaining employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record 
must demonstrate some factor which takes the claimant's 
situation outside the norm of such a case, since the VA 
rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain 
and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2009).

The Veteran's service-connected disabilities consist of PTSD, 
tension headaches, and sinusitis with rhinitis.  The ratings 
for these disabilities meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

A December 2001 rating decision that granted a TDIU, 
effective March 11, 1997, was based, in part, on a November 
2001 VA examination that found the Veteran was totally 
disabled due to PTSD.  The Veteran contends he is entitled to 
an effective date for a TDIU prior to this date.  

Based on the above VA regulations, the Board must determine 
the date of claim for TDIU and the date entitlement to TDIU 
arose, meaning the initial date that there is evidence of 
unemployability.

The RO received the Veteran's TDIU claim on December 7, 1995.  
Based upon a review of the record, the Board finds that an 
effective date for the grant of TDIU is appropriate based on 
the date the claim was received in December 1995.

The Veteran reported on his claim that he had periods of 
unemployment beginning in 1989 and he indicated that he had 
been unemployed since February 1995.  

As discussed previously, an August 1995 short-term disability 
form indicated that Veteran was unable to work in his usual 
occupation due to a psychiatric disability.  However, this 
evidence alone is not sufficient to support a finding that he 
was unable to secure or follow other forms of substantially 
gainful employment due to service-connected disabilities.

Additional evidence the Board found probative and persuasive 
was a March 1996 evaluation that listed the Veteran's primary 
disability as PTSD and his secondary disability as headaches.  
Although the Veteran could not complete the evaluation due to 
headaches, the evaluator noted that the Veteran was poorly 
prepared to compete in the job market and that his disability 
would cause him to miss a lot of work.  It summarized that 
the Veteran was ill prepared to seek or hold employment in 
his present condition.  Further, a March 1996 physician's 
certificate reiterated the earlier record that indicated the 
Veteran was not able to work in his usual occupation due to a 
psychiatric disorder.   

The Board also considered a January 2001 decision from the 
Social Security Administration that determined the Veteran 
had not engaged in any substantial gainful activity since 
February 1995 and that the disabilities that were considered 
severe were chronic sinusitis, major depression, and PTSD.  

Thus, the evidence is at least in equipoise that the 
Veteran's service-connected disabilities, his inability to 
work in his usual occupation, and lack of skill and training 
rendered him unable to secure or follow a substantially 
gainful employment at the time his claim was received in 
December 1995.

Consequently, with resolution of reasonable doubt, the Board 
finds that in light of that the Veteran's service-connected 
disabilities, his inability to work in his usual occupation, 
and lack of skill and training the effective date for TDIU is 
December 7, 1995, the date of claim.  38 C.F.R. § 3.102 
(2009).    There can be no doubt that further medical inquiry 
could be undertaken with a view towards development of the 
claim.  However, under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

	(CONTINUED ON NEXT PAGE)






ORDER

A 70 percent rating for PTSD is granted from March 7, 1991 to 
March 11, 1997.  

An effective date of December 7, 1995 for the grant of a TDIU 
is granted.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


